Ww

oO Oo KN DH nen & WZ

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-00366-RCJ-CBC Document 92 Filed 07/10/19 Page 1 of 4

AARON D. FORD 4
Attorney General t

 

 

 

 

 

Li

DENNIS W. HOUGH, Bar No. 11995 —— FILED RECEIVED

Deputy Attorney General ——— ENTERED SERVED ON
State of Nevada COUNSELIPARTIES OF RECORD
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717 JUL 11 219
Tel: (775) 684-1254
E-mail: dhough@ag.nv.gov CLERK US DISTRICT COURT

DISTRICT OF NEVADA

Attorneys for Defendants BY:
James Dzurenda, Renee Baker, : DEPUTY

William Gittere, and William Reubart

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA OF DER

ARTHUR JULIUS-GREEN BERAHA
aka TRAVERS A. GREEN, Case No. 3:17-cv-00366-RCJ-CBC
MOTION FOR ENLARGEMENT OF TIME
Plaintiff, TO RESPOND TO PLAINTIFF’S
INTERROGATORIES AND REQUEST FOR
v. PRODUCTION OF DOCUMENTS
STATE OF NEVADA, et al.,
Defendants.

 

 

 

 

Defendants, James Dzurenda, Renee Baker, William Gittere, and William Reubart, by and
through Counsel Aaron D. Ford, Attorney General of the State of Nevada, and Dennis W. Hough,
Deputy Attorney General, hereby moves this Honorable Court for an enlargement of time to respond to
Plaintiff's Interrogatories and Request for Production of Documents.

This Motion is based on the following Memorandum of Points and Authorities and the papers
and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. FACTS AND RELEVANT PROCEDURAL HISTORY

Plaintiff Arthur Julius-Greene Beraha, (hereinafter Beraha), filed his First Amended Complaint
on January | !, 2018 (ECF No. 10). The Court issued a Screening Order on June 15, 2018 (ECF No. 12).
On July 25, 2018, Plaintiff Beraha filed a Motion to Defer Early Inmate Mediation Program. The Court
granted Beraha’s request in a Minute Order filed August 30, 2018 (ECF No. 23), end excluded the case

 
vw

Oo Oo HN DH nH SS |W

10
i
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 3:17-cv-00366-RCJ-CBC Document 92 Filed 07/10/19 Page 2 of 4

from the inmate mediation program, because of Count III alleging improper trade practices on the part
of IC Solutions, et al, which provides inmate calling services.

Since that time a Judgment was filed in favor of Century Link, IC Solutions (ECF No. 85). A
Scheduling Order was completed on June 3, 2019, (ECF No. 87), and Discovery has proceeded.
Defendants request a thirty (30) day Extension of Time to complete Answers to Interrogatories, and
Production of Documents. Counsel for Defendants has had a number of competing demands, and has
some difficulty getting financial information Plaintiff has requested from its Client. The requested
Extension of Time will not unduly prejudice the Plaintiff, and will result in Plaintiff obtaining the
information he requests.

II. DISCUSSION

A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Jd. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992).
///

 
vw

Case 3:17-cv-00366-RCJ-CBC Document 92 Filed 07/10/19 Page 3 of 4

I. CONCLUSION
Defendants’ counsel requires additional time to complete the Response to Interrogatories, and
the Production of Documents, Defendants respectfully request that this Honorable Court grant their

motion and extend the due date for Interrogatories and Production of Documents by thirty (30) days.

oOo Oo KN DH rn Se WZ

10
I
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

DATED this 10" day of July, 2019.

AARON D. FORD
Attorney General.

 
 
   

By:
DENNIS W. HOUGH, Bar No. 11995
Deputy Attorney General

Attorneys for Defendants

 

SO ORDERED
Us GISTRA EB
paren? 7// ( | 2ol q

 
